Mr. Justice Craig delivered the opinion of the Court: This was an action on the case, brought by appellee against appellant, in the Superior Court of Cook county, to recover for personal injuries by being run over by a switch engine, near the depot, in the city of Chicago. The cause was tried before a jury, and a verdict returned in appellee’s favor, for $3500. A motion was made by appellant for a new trial, which was overruled, and judgment rendered upon the verdict. A reversal of the judgment is insisted upon by appellant, mainly on the ground that the verdict is not sustained by the evidence. It appears, by the record, that the accident occurred on the 22d day of February, 1868. At the time, appellee was employed by the company as a day laborer, at its carpenter shops. Appellee resided north of the carpenter shops, and, in going from the shops to his residence, he had to pass over the tracks of appellant’s road. This was his usual route, and in fact his only one. It is claimed by appellant, first, that appellee was guilty of gross negligence at the time the accident occurred; second, that the servants of the company in charge of the engine used ordinary care, and were free from negligence. If the evidence sustained these positions, no recovery could be had. It is the undoubted duty of all persons who undertake to cross a railroad track, to act with caution and prudence, because it is apparent that such crossings are always more or less dangerous. This being the case, those who desire to cross must use every reasonable precaution to avoid an accident, and if they fail to do this, no recovery can be had for an injury which might have been averted by the exercise of ordinary care. On the evening the accident happened, appellee, on the blowing of the six o’clock whistle, which gave notice to the employees to quit work, started from the shops, to go to his residence. The track was only a few steps from the shop door. He testifies, and upon this he is uncontradicted, that he looked up and down the track, and saw that it was clear, no train or engine in sight; he then turned north, and had only proceeded a few steps, when the engine came around the curve, behind him, from the direction of the round house, and he was struck. When Byan looked up and down the track, and saw that no train or engine was in sight, he might reasonably conclude that it was safe to proceed, and if an engine was upon the track, and not in sight, he would be warned of its approach by the sound of the bell or whistle, and having used this precaution, it can not, with propriety, be said he was guilty of negligence. In regard to the conduct of the servants of appellant in charge of the engine, the evidence, on some points, is conflicting. Appellee testifies that the bell was not rung or the whistle sounded j that the engine was running at a high rate of speed. The' sivitchman, who saw the accident, says the engine was running at the speed of about six miles per hour; he could not tell whether the bell was rung or Avhistle sounded; he says the six o’clock Avhistle was blowing at the time, and he could not hear the bell or Avhistle on the engine. The fireman and engineer, and one other Avitness, testify the bell Avas rung. The jury, under the instructions on behalf of appellant, found, by a special verdict, that the bell Avas rung carelessly before and after the accident, but was not ringing at the time it occurred. There are, hoAvever, some undisputed facts in this case Avhich Avould Avarrant the jury in arriving at the conclusion those in charge of the engine Avere guilty of gross carelessness and negligence. It is shown that appellee Avas not seen at all by the engineer or fireman on the engine, and they did not know that he had been struck, until they Avere stopped by a signal from the switchman. It further appears, that a boy Avas on the engine, occupying the seat of the fireman, Avho Avas not in the employ of the company, and that he had charge of the bell rope, and if the bell was rung at all, the ringing was done by the boy by way of amusement. Appellee testifies that, at the time the engine passed over him, he saAV the engineer and fireman, and they were laughing. This is not contradicted by any one, and, when considered in connection with the fact that Ryan was not seen by either of them when the accident occurred, and the additional fact, that the boy was in the seat of the fireman, in charge of the bell, shows, or at least tends very strongly to show, that the engine was not properly managed, and those whose duty it was to be on the watch, to guard against the destruction of limb and life, were amusing themselves, while a boy on the engine, for mere sport, was the only person giving any attention to it, or the destruction it might cause to those who might be passing from the shops to their homes at that particular hour. These facts were all before the jury, and it was for them, from the facts proven, to determine whether the injury received by appellee was caused by his negligence or that of the servants of appellant in charge of the engine, and, as has been repeatedly held, we will not disturb the verdict, unless it is manifestly against the weight of evidence. As was said in Chicago and Alton R. R. Co. v. Shannon, 43 Ill. 338, the law intrusts the trial of issues of fact to a jury, and there the court must leave it, except so far as it may be necessary to interfere to prevent a plain.perversion of justice. In this case, the issue formed was fairly presented to the jury, and we can not say, from a careful inspection of the whole record, that the verdict is clearly against the weight of evidence. It is claimed by appellant that the court erred in giving -appellee’s 1st, 6th, 4th and 7th instructions. The 1st,although inartificially drawn, is, in substance, correct. It conforms to the law, as declared in this case when it was before this court at the September term, 1871. (Ryan v. C. and N. W. Ry. Co. 60 Ill. 172.) The only objection made to the 6th instruction is, that it is. not properly guarded. Upon an examination of it, we think the word “solely,” contained in the instruction, properly qualifies it, and that it is correct, as given by the court. The only point raised as to the 4th and 7th instructions is, the word “fault” is used where the words “ordinary-care” should have been used. This is very technical. We do not see how the use of the words insisted upon could change the meaning or sense of the instructions. As we see no substantial error in the record, the judgment will be affirmed. Judgment affirmed.